United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 3, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-60710
                           Summary Calendar



  WYLANDA GALES, PATRICIA GAMBLE, DANIEL GLASS, DOROTHY MCGEE,
              JERRY SCOTT, SR., and CHARLIE WESLEY

                        Plaintiffs-Appellants,

                                versus

   CBS BROADCASTING, INC., MEDIA GENERAL OPERATIONS, INC. d/b/a
 WJTV, WYATT EMMERICH, BEAU STRITTMAN, DON HEWITT, MORLEY SAFER,
        DEIRDRE NAPHIN, JENNIFER BREHENY and JOHN DOES 1-50

                        Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                  Civ. A. No. 5:03-cv-35(Br)(S)
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     This case revolves around a segment aired on the weekly news

program entitled “60 Minutes” that is broadcast by CBS.              The

segment in question, shown on the November 20, 2002, edition of 60

Minutes was entitled “Jackpot Justice” and focused on the perceived

impropriety of large jury verdicts that were being awarded in the

State of Mississippi.    Plaintiffs, who are all members of a jury

mentioned in the segment, brought claims against CBS and other

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-60710
                                     -2-

named defendants for: (1) libel, slander and defamation; (2)

invasion of privacy (appropriation of another’s identity for an

unpermitted use); (3) invasion of privacy (holding another in the

public eye in a false light); (4) gross negligence or intentional

infliction of emotional distress; and (5) malicious reckless,

wantonness, negligence or gross negligence. They seek declaratory,

equitable and/or injunctive relief along with compensatory and

punitive damages.

     Plaintiffs appeal the district court’s denial of their motion

to remand for lack of complete diversity and the district court’s

grant of defendants’ motion for judgment on the pleadings.                 This

court reviews the denial of a motion to remand de novo.             Heritage

Bank v. Redcom Laboratories, Inc., 250 F.3d 319, 323 (5th Cir.

2001).    Similarly, we review a district court’s ruling on a motion

for judgment on the pleadings de novo.            Johnson v. Johnson, 385

F.3d 503, 529 (5th Cir. 2004).

     After a review of the record, we agree with the district

court’s characterization that: “at best [the statements in the 60

Minutes broadcast] were directed towards Jefferson County jurors in

general.     Thus, they lack the specificity required to impose

liability.        ‘Vague, general references to a comparatively large

group do not constitute actionable defamation.’” Dist Ct. Op. at 24

(quoting 52 ALR 4th 618, § 23, citing Michigan United Conservation

Clubs v. CBS News, Div. of CBS, Inc., 655 F.2d 110 (6th Cir.

1981)).      We    therefore   affirm   the   district   court’s   order   for
                          No. 04-60710
                               -3-

essentially the reasons as well-stated in its memorandum opinion

and order.

AFFIRMED.